Whitfield, J.,
dissenting. — The Georgia and Illinois decisions relied on by the court as authority relate to the powers of municipalities. The others do not appear *319to be controlling in view of recent adjudicated cases in the highest State and Federal Courts.
Courts may determine whether a statute conflicts with organic law, but only questions of legislative power are considered. Questions of wisdom, policy, reasonableness, necessity or expediency are foreclosed by the legislative will constitutionally expressed. An act of the Legislature prescribing police regulations, when attacked on constitutional grounds, should not be declared to be inoperative unless it clearly and inevitably violates some provision of organic law. McNeil v. Webeking, 66 Fla. 407, 63 South. Rep. 728; Ex parte Pricha, 70 Fla. 265, 70 South. Rep. 406; City of Jacksonville v. Bowden, 67 Fla. 181, 64 South. Rep. 769; State v. Duval County, decided this term; Purity Extract and Tonic Co. v. Lynch, 226 U. S. 192, 33 Sup. Ct. Rep. 44; Blount v. Simmons, 120 N. C. 19, 26 S. E. Rep. 649; 54 Fla, 163; 67 Fla. 370.
All property rights are subject to lawful governmental regulations under the police power of the State to conserve the peace, health, safety, morals and general welfare of the people. State ex rel. Simpson v. Ackerly, 69 Fla. 23, 67 South. Rep. 232; Dutton Phosphate Co. v. Priest, 67 Fla. 370, 65 South. Rep. 282; Crowley v. Cristensen, 137 U. S. 86, text 89, 11 Sup. Ct. Rep. 13; 6 R. C. L. 193; 12 C. J. 947; Cureton v. State, 135 Ga. 660, 70 S. E. Rep. 332; Preston v. Drew, 33 Me. 558; State of West Virginia v. Adams Exp. Co., 219 Fed. Rep. 794, 135 C. C. A. 464; Barbour v. State, 146 Ga. 667, 92 S. E. Rep. 70; Joyce on Intoxicating Liquors, Sec. 80; New York Health Department v. Rector, etc., Trinity Church, 145 N. Y. 32, 39 N. E. Rep. 833.
The police power is governmental authority to regulate personal conduct and personal property rights for the general welfare. This power is inherent in sovereign *320governments. Limitations of this authority in America are found in the organic guarantees of personal and property' rights. Duly prescribed regulations of the use of - property that are appropriate to conserve the public good and are not mere arbitrary or needless encroachments' upon private rights, do not deprive any one of property without due process of law, nor are such regulations a taking of property that requires compensation, since all private rights, though secured by the Constitution, are, under the police power of the State, subject to' regulations that restrict the enjoyment of such rights to promote the public good. 239 U. S. 394. This principle applies to the right to acquire, possess, and protect property as well ’as to' the right to enjoy and defend liberty and to obtain safety.
Wlien the use of property is 'Only appropriately regulatfc'd'" uridef'-the police power for the public good, .there is deprivation or taking of property within the inhibition of the Constitution, State or Federal, even though such regulations may circumscribe the use of property. Regulations predicated upon substantial differenced in property and its uses as they affect the general welfare do not deny equal protection of the laws in violation' óf the Constitution, where classes of persons similarly situated or conditioned with reference to the subject regulated' are not arbitrarily discriminated against by the regulations: The organic guarantees of equal rights and equal protection of the laws require substantial, not exact, equality in appropriate regulations under, che police power of the State. 199 U. S. 325; 232 U. S. 700; 97 U. S. 25.
Property tights in harmful and dangerous articles are nót the same as those in harmless and useful articles. The difference in the' rights has a basis in the necessity *321for the protection and security of individuals and communities. Where the unrestricted use of any species of property is dangerous or injurious to the welfare of the people, severally or in the aggregate, governmental regulation of the use of such property does not violate organic property rights, since all property is held and enjoyed subject to lawful regulation for the public good. The people of this country regard the unrestricted use of intoxicating liquors as being seriously detrimental to the health, peace, morals, safety and general welfare of the people individually and collectively. This affords a proper basis for the exercise of the police power of the State in a matter that is peculiarly within its province. 245 U. S. 304; 170 S. W. Rep. 749; 123 U. S. 623; 151 Pac. Rep. 1006; 242 U. S. 311, 332.
It is obvious that the improper or excessive use of intoxicating liquor is regarded by the law-making power of the State as being an evil that is detrimental to the general welfare. Under the police power of the State the use of such liquors may be regulated to avoid the recognized evil; and any means that are appropriate to the desired end may be adopted within the discretion of the lawmaking power. Where regulations or prohibitions of traffic in such liquors are inadequate to accomplish the desired result of limited and proper uge, the Legislature may regulate the quantities that a person may transport or have in his possession, with a view of remedying the evil that flows from the improper or excessive use of intoxicating liquor. Such regulations do not abridge the privileges or immunities of citizens of the United States, or deprive any person of property without due process of law, or deny to any one the equal protection of the laws, in violation of the Federal Constitution, (245 U. S. 304) even though the use of pri*322vate property is thereby circumscribed, since all personal and property rights are subject to appropriate governmental regulation for the public good. 238 U. S. 67.
Under the Fourteenth Amendment of the Federal Constitution citizens of the United States are citizens of the State in which they reside; and where appropriate regulations by the State restricting the possession and transportation of intoxicating liquors do not abridge the rights of citizens of the United States under the Federal Constitution, such regulations certainly do not abridge the rights of citizens of the State who are also citizens of the United States. The guarantee under the State Constitution that all men are equal before the law and have inalienable rights to acquire, possess and protect property, do not so differ from the rights secured by the Federal organic law as to make individual rights in the use of intoxicating liquors superior to the State organic right of the public to have governmental regulations “for the protection, security and benefit of the citizens” of the State. Regulations “for the protection, security and benefit of the citizens” of the State are certainly “for the protection, security and benefit of the” public or of the people of the State.
There are no such fundamental rights of intoxicating liquors that they may not be regulated for the public good. 167 N. W. Rep. 400.
Every provision of organic law should be given its intended effect. One organic provision may qaulify abstract rights secured by other organic provisions. The rights secured by Section 1 of the Declaration of Rights of the State Constitution are to be construed with reference to tlie provisions of Section 2 thereof, that governmental power is inherent in the people and may be exerted for the protection, security and benefit of the *323citizens. State v. Cummins, 165 Pac. Rep. 216; 172 Pac. Rep. 1050. Under our system of government all property rights are subject to regulation. The governmental power reserved to the people extends to all matters not forbidden by organic law.
Nothing in the Constitution gives unrestricted rights in intoxicating liquors, but all rights therein, as in other property having peculiarly harmful qualities, are subject to regulation for the general welfare.
In the absence of controlling organic provisions, statuaory regulations are the law of the land. Individual opinions must yield to the mandates of the law. No one may rightfully do that which the law-making power, upon reasonable grounds, declares to be prejudicial to the general welfare. 123 U. S. 653; 165 Pac. Rep. 1177.
The right of “acquiring, possessing and protecting property” is declared by Section 1, Declaration of Eights, to be “inalienable,” that is, not transferrable to another. This right is not absolute as against the collective rights of organized society as represented by a sovereign government. The organic right to acquire, possess and protect property does not confer or secure an unrestricted right to possess and to transport intoxicating liquors, a class of property the improper or excessive use of which is regarded by the law-making power of the State and by dominant public opinion as being detrimental to the health, peace ,morals, safety and general welfare of the people; and personal and property rights in such liquors are subject to legislative regulation for the public good under the police power of the State, whose “government is instituted for the protection, security and benefit of the citizens,” as expressly declared by Section 2, Declaration of Eights. Lawful regulations of the possession, transportation or use of property, the unrestricted use *324of which the law-making power regards as not being conductive to the general welfare or “for the protection, security and benefit of the citizens” of the State, do not “deprive” any person of property without due process of law, nor is property thereby “taken” in violation of Section 12, Declaration of Rights.
The organic provisions declaring that “all men are equal before the law” and securing to all persons “the equal protection of the laws,” relate to arbitrary discriminations and to oppressive exercise of governmental power against persons or classes of persons, and do not forbid discriminatory regulations of different species of property that affect alike all persons similarly situated with reference to the subject and the regulations. The exemptions provided for in Section 5 of Chapter 7284, Acts of 1917, are not unlawful discriminations. 88 Atl. Rep. 579; 91 Atl. Rep. 385; 232 U. S. 700; 128 U. S. 1; See Thiesen v. McDavid, 34 Fla. 440, 16 South. Rep. 321; 220 U. S. 61; 240 U. S. 342; 238 U. S. 446; 236 U. S. 373; 67 Fla. 370; 68 Fla. 1; 70 Fla. 340; 61 Fla. 376.
Article XIX of the State Constitution is as follows:
“ARTICLE XIX.
“LOCAL OPTION.
“Section 1. The Board of County Commissioners of each county in the State, not oftener than once in every two yeais, upon the application of one-fourth of the registered voters of any county, shall call and provide for an election in the county in which application is made, to decide whether the sale of intoxicating liquors, wines or beer shall be prohibited therein, the question to be determined by a majority vote of those voting at the election called under this section, which election shall be *325conducted in the manner prescribed by law for holding general elections; provided, that intoxicating liquors, either spirituous, vinous or malt, shall not be sold in any election district in which a majority vote was cast against the same at the said election. Elections under this section shall be held within sixty days from the time of presenting said application, but if any such election should thereby take place within sixty days of any State or National election, it shall be held within sixty days, after any such State or National election.
“Section 2. The Legislature shall provide necessary laws to carry out and enforce the provisions of Section one of this article.”
This article is not a grant of power to the Legislature; but it is a limitation upon the general law-making-power of the Legislature in a single particular. It prescribes local option provisions for determining “whether the sale of intoxicating liquors, wines or beer shall be prohibited” in the different counties of the State, and requires the Legislature to enact laws to make the article effective. If the rule expressio unius exclusio alterius be applied to Article NIX, it would not restrict a grant of power, but would restrain a limitation upon the lawmaking power of the Legislature, which limitation in any event should not be extended beyond the intent shown by the language used. Article XIX does not restrain the general law-making power of the Legislature except as to the method of effectuating prohibition of the sale of intoxicating liquors, wines or beer. All other matters affecting such intoxicants are left for legislative regulation, with a mandate contained in Section 2, Article XIX, that “the Legislature shall provide necessary laws to carry out and enforce the provisions of” the *326article. See State v. Brown (S. Dak.), 167 N. W. Rep. 400.
Article XIX of the State Constitution, in recognition of the evils that are peculiar to the traffic in intoxicating liquors, provides a means for prohibiting the sale of such liquors in every county of the State; and the Legislature, recognizing the evils that are peculiar to the possession, transportation or use of intoxicating liquors, has provided regulations of such transportation and possession in counties where the sale of such liquors is made unlawful under Article XIX of the Constitution, the regulations not being operative in counties where the sale of intoxicating liquors is lawful. These regulations supplement but do not conflict with the operation of Article XIX in counties where the sale of intoxicating liquors is made unlawful. Article XIX does not by implication limit the legislative power to regulate the transportation and possession of intoxicating liquors in dry counties. See Van Pelt v. Hilliard, 75 Fla. 792, 78 South. Rep. 693.
Regulations limiting the quantity of intoxicating liquors that may be transported or had in possession, thereby preventing opportunities for unlawful sales, may tend to make effective the provisions of Article XIX in counties where the sale of intoxicating liquors is unlawful, pursuant to the requirements of Section 2, Article XIX, that “the Legislature shall provide necessary laws to carry out and enforce the provisions of Section one of this Article.” 77 South. Rep. 533. Such regulations do tend to curtail the evils consequent upon the excessive or improper use of intoxicating liquors, in the interest of peace, health, morals, safety and the general welfare “for the protection, security and benefit of the citizens” of the State, as contemplated by the quoted declaration *327of the Constitution. The quantity, as well as any other feature of the use of intoxicating liquors, may be regulated by statute in the interest of the common good. The reasonableness of the quantity designated by the statute is not subject to judicial review.
While regulations as to the possession and transportation of intoxicating liquors in counties where the sale thereof is unlawful, may contribute towards making the prohibition of sales under Article XIX effective, thai Article of the Constitution does not relate to the possession or transportation, but only to the sale of intoxicating liquors. There being no express or implied organic limitations on the subject, the Legislature has full power to regulate by due course of law the possession and transportation of intoxicating liquors in counties where the sale thereof is unlawful, when the regulations are appropriate to the object and no class of persons is thereby arbitrarily discriminated against, and property is not thereby unlawfully “taken.” The due process of law and just compensation provisions of the organic law may not be violated when property rights are forfeited through violation of law. 123 U. S. 623.
A legislative determination of a proper subject for the exercise of the police power, and of the manner of the exercise, by enacting regulations covering the matter, should not be disturbed by the courts, unless clearly some mandate of the Constitution is thereby inevitably violated. See Louisville & N. R. Co. v. State of Kentucky, 161 U. S. 677, 16 Sup. Ct. Rep. 714; 234 U. S. 199, 224; 233 U. S. 642; 68 Fla. 1; 67 Fla. 370.
The provisions of Chapter 7284, Acts of 1917, here considered, are as follows: ..
“Section 1. That it shall be unlawful for any person, firm or corporation to receive, directly or indirectly, *328intoxicating liquors, wines or beer, from a common or other carrier, in counties or election precincts within this State which have or may hereafter vote against the sale of intoxicating liquors, wines or beer, in such county or election precinct, whether intended for personal use or otherwise, and whether interstate or intrastate shipments or transportation, except as hereinafter provided.
“Sec. 2. That it shall be unlawful for any person, firm or corporation to possess intoxicating liquors, wines or beer, hereafter received, directly or indirectly, from a common or other carrier in the counties or election precincts of this State which have or may hereafter vote against the sale of intoxicating liquors, wines or beer in such county or election precinct whether intended for personal use or otherwise and whether interstate or intrastate shipments or transportation, except as hereinafter provided.
“Sec. 3. That it shall be unlawful for any express company, railroad company, or any common carrier or person to ship or transport into the counties or election precincts of this State which have or may hereafter vote against the sale of intoxicating liquors, wines or beer in such county or election precinct, any intoxicating liquors, wines or beer, or from a place in this State to any county or election precinct in this State which has or may hereafter vote against the sale of such liquors, in such county or election precinct, any intoxicating liquors, wines or beer for any person, firm, club, association or corporation, whether in original packages or otherwise, and whether intended for personal use or otherwise, except as hereinafter provided.
“Sec. 4. That it shall be unlawful for any person to personally transport from without or within this State *329into counties or election precincts in this State which have or may hereafter vote against the sale of intoxicating liquors, wines or beer, whether the same is intended for personal use or otherwise, any intoxicating liquors, wines or beer in any quantity whatsoever, except as hereinafter provided.
“Sec. 5. That nothing in this Act shall make it unlawful: (1) For druggists to receive and possess alcohol and other intoxicating liquors and such preparations as may be sold by druggists for the special purpose and in the manner as now or hereafter provided by law, or the manufacturers of medicines that conform to the provisions of the Pure Food and Drug Act of this State and the United States, or for bona fide hospitals, or for manufacturers of perfumery and toilet articles to receive and possess alcohol, for the use of bona fide patients of such hospitals, or in the manufacturing of such medicines, or flavoring extracts, or perfumery and toilet articles or for any common or other carrier to ship or transport such liquor or alcohol for said purposes to such druggists or hospitals, or manufacturers of medicines, or of flavoring extracts, or of • perfumery or of toilet articles in the counties of this State which have or may hereafter vote against the sale of intoxicating liquors, wines or beer; provided that such consignee or addressee or his or its duly authorized agent shall at the time of delivery to him of said alcohol or liquors make an affidavit and deliver to such common or other carrier that such alcohol or liquors is ordered for and will be used for the purposes specified herein, and he shall in such affidavit name the purpose of those specified herein for which same will be used and that it will be used for no other purpose.
*330(2) For any person for the use of himself or for the use of his own family residing with him, to personally transport to his own home, or to possess or to receive from any common or other carrier, shipped from without the counties or election precincts which have or may hereafter vote against the sale of intoxicating liquors, wines or beer, not exceeding one quart of intoxicating liquor or wine and not exceeding six quarts of beer or malt where said beer or malt does not contain more than five per centum of alcohol during any period of thirty consecutive days, or for any common or other carrier to ship or transport to any person in any county or election precinct in this State which has or may hereafter vote against the sale of intoxicating liquors, wines or beer for the personal use of such person, or for the use of the members of his family residing with him, not exceeding one quart of intoxicating liquor or wine and not exceeding six quarts of beer or malt where said beer or malt does not contain more than five per centum of alcohol during any period of thirty consecutive days.
(3) For any priest or minister of any religious denomination or sect to receive and possess wines, for sacramental purposes, or for any common carrier, or other carrier, to ship or transport for said purposes to any priest or minister of any religious denomination or sect.
(á) For any person, firm or corporation to receive and possess alcohol to be used in chemical laboratories for scientific purposes, or for any common carrier or other carrier to ship, transport and deliver for said purposes to any peson, firm or corporation.
“Sec. 7. That any person, firm, club, association or corporation and or the agent or agents, employee or employees of either violating any of the provisions of this Act, shall, upon conviction, be fined not less than fifty *331dollars nor more than five hundred dollars, or be imprisoned in the county jail for a period of time not more than six months or by both fine and imprisonment.”
Ghapter 7284, Acts of 1917, is a general law applicable to every county in the State in which the sale of intoxicating liquors, wines or beer is duly forbidden under Article XIX of the Constitution; it is, therefore, not in conflict with Sections 20 and 21 of Article III of the Constitution, forbidding the enactment of “special or local laws” for the punishment of crime or misdemeanor.” Ex parte Crane, 27 Idaho 671, 151 Pac. Rep. 1006; Carlton v. Johnson, 61 Fla. 15, 55 South. Rep. 975; Fine v. Moran, supra; Ex parte Wells, 21 Fla. 280; Randall v. Tillis, 43 Fla. 43, 29 South. Rep. 540; Collier v. Cassady, 63 Fla. 390, 57 South. Rep. 617.
An Act of the Legislature relating to counties of a certain class, general in its terms and founded upon a proper and legitimate basis of classification, is general and not special legislation, though but a single county is embraced within the class affected by the legislation. Givins v. County of Hillsborough, 46 Fla. 502, 35 South. Rep. 88. The classification here has basis in Article XIX of the Constitution. See Fine v. Moran, 74 Fla. 417, 77 South. Rep. 533.
A statute is a general law if it is potentially applicable to every county in the State, though at the time of its passage it applies to only some of the counties. Collier v. Cassaday, 63 Fla. 390.
. Though the sale of intoxicating liquors may not be unlawful in all the counties of the State, such sales may under Article XIX be made unlawful in all the counties, and Chapter 7284 is uniform in its application to “counties or election precincts within this State which have or may hereafter- vote against the sale of intoxicating *332liquors;” therefore the Act is a general law since by its terms it is potentially applicable to all the counties and election districts of the State, and it applies uniformly to the condition calling for its enactment. 242 U. S. 311; 63 Fla. 390; 77 South. Rep. 533; 43 Fla. 43.
Even if Chapter 7284 may be regarded as a “special or local law” within the provisions of Section 20 of Article III of the Constitution forbidding “special or local laws” “for the punishment of crime or misdemeanor,” the section of the chapter prescribing the punishment may be eliminated and the remainder will be operative under the express provisions of Section 14 of the Act, “That if, for any reason, any section or part of this Act shall be held unconstitutional or invalid, then that fact shall not invalidate any other part of this Act, but the same shall be enforced without reference to the part so held to be invalid.” Punishment in such cases is provided for in Chapter 6222, Acts of 1911, a general law. See Stinson v. State, 63 Fla. 42, 58 South. Rep. 722; Douglas v. Smith, 66 Fla. 460, 63 South. Rep. 844; Fine v. Moran, supra. In Snowden v. Brown, 60 Fla. 212, 53 South. Rep. 548, the penalty section of a local statute was eliminated, leaving the remainder of v the statute in force, though there was then no general law providing a penalty as in the later cases of Stinson v. State, and Douglas v. Smith, supra. See Fine v. Moran, supra.
The Constitution does not limit the power of the Legislature to regulate the transportation and possession of intoxicating liquors, wines or beer in dry counties; and the improper or excessive use of intoxicating liquors, Avines or beer being regarded as detrimental to the public welfare, the Legislature in the light of adjudged cases, has the power to enact the provisions of Chapter 7284, Acts of 1917, regulating the quantity of intoxicating *333liquors, wines or beer that a person may transport or have in his possession within a given time, in counties where the sale of intoxicating liquors is unlawful, without violating the Fourteenth Amendment of the Federal Constitution or the State organic right of “acquiring, possessing and protecting property,” or Article XIX of the State Constitution. The statute has appropriate relation to a purpose within the police power of the State; it does not arbitrarily discriminate (88 Atl. Rep. 579; 91 Atl. Rep. 385); and interstate commerce is not unlawfully involved. See Southern Express Co. v. Whittle, 194 Ala. 446, 69 South. Rep. 652, L. R. A. 1916C, 278; Southern Express Co. v. State, 188 Ala. 454, 66 South. Rep. 115; Clark Distilling Co. v. Western Maryland Ry. Co., 242 U. S. 311, Sup. Ct. Rep. ; State v. Certain Intoxicating Liquors, Utah , 172 Pac. Rep. 1050; State v. Phillips, 109 Miss. 22, 67 South. Rep. 651; Delaney v. Plunkett, 146 Ga. 547, 91 S. E. Rep. 561, Ann. Cas. 1917E, 685, L. R. A. (N. S.) 1917D, 926; Barbour v. State, 146 Ga. 667, 92 S. E. Rep. 70; Glenn v. Southern Express Co., 170 N. C. 286, 87 S. E. Rep. 136, L. R. A. 1918B, 438; U. S. , State v. Carpenter, 173 N. C. 767; In Re Crane, 27 Idaho 671, 151 Pac. Rep. 1006, L. R. A. 1918 A, 942; Crane v. Campbell, 245 U. S. 304, 38 Sup. Ct. Rep. 98; State v. Brown, S. D. , 167 N. W. Rep. 400; Fitch v. State, Neb. , 167 N. W. Rep. 417; Kunsburg v. State, Ga. , 95 S. E. Rep. 12; Claunch v. State, Tex. Cr. App. , 199 S. W. Rep. 483; City of Delta v. Charlesworth, Colo. , 170 Pac. Rep. 695; State v. Fabri, Wash. , 167 Pac. Rep. 133, L. R. A. (N. S.) 1918A, 416; Seaboard Air Line Ry. v. State of North Carolina, 245 U. S. 298, Sup. Ct. Rep. ; State v. Missouri Pac. R. Co., 96 Kan. 609, 152 Pac. Rep. 777, Ann. Cas. 1917A 612; Kansas City v. Jordan, 90 *334Kan. 814, 163 Pac. Rep. 188, Ann. Cas. 1918B, 273; O’Rear v. State, Ala. App. , 72 South. Rep. 505; State v. Sixo, 77 W. Va. 243, 87 S. E. Rep. 267; 219 Fed. Rep. 794; 165 Pac. Rep. 1177; 194 U. S. 445; 232 U. S. 700; 34 Fla. 440, 448; 38 Sup. Ct. Rep. 298; 210 Fed. Rep. 378; 169 Pac. 172; 198 S. W. 77; 93 S. E. Rep. 198; 167 Pac. Rep. 940, 205 S. W. (Rep. (Tenn.) 423.
The rule enacted in Section 14 of Chapter 7284 would give effect to the provisions contained in Sections 1, 2, 3 and 4 of the Act, even if any portion or all of Section 5, or any other portion of the statute, should be held to be inoperative, since in view of the positive language of Section 14 of the Act it cannot be said the Legislature would not have enacted Sections 1, 2, 3 and 4 without any other provision, no matter which one, of the Act that may be held to be inoperative. See 54 Fla. 163; 63 Fla. 337; 32 Fla. 545.
The enacting clause is in the language required by the Constitution, and it is assumed that the constitutional requirements as to title and enactment were complied with.
Where a statute contains the rule expressly enacted in Section 14 of this Act, as set out herein, the judicial rule of construction announced in 50 Fla. 127; 55 Fla. 246; 184 U. S. 540, is not permissible. The judicial rule is that where the elimination of an unconstitutional portion of a statute will cause material results not intended by the Legislature, the entire Act fails. This rule may be excluded by express provision contained in an enacted law. 107 Miss. 528, 65 South. Rep. 575, Ann. Cas. 1916D, 127. The rule enacted in the statute itself precludes the application of the judicial rule, which, if applied in violation of the statute, would not prevent, but would itself cause material results not intended by the Legisla*335ture and the application of the judicial rule would frustrate the definitely expressed legislative intent which is the essence tff the law; 67 Fla. 499; and it is the duty of the courts in appropriate .proceedings duly taken to give effect to the law-making intent. 60 Fla. 389; 70 Fla. 55; Ann. Cas. 1916D, page 9 notes.
Among the amendments to the Federal Constitution are:
(Article IX).
“The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage others retained by the people.”
(Article X).
“The powers not delegated to the United States by the Constitution, nor prohibited .by it to the States, are reserved to the States respectively, or to the people.”
The provision of Section 1, Declaration of Rights of the State Constitution, that “all men * * have the inalienable right * * of acquiring, possessing and protecting property” is immediately followed by the equally positive declaration in Section 2, that “All political power is inherent in the people. Government is instituted for the protection, security and benefit of the citizens, and they have the right to alter or amend the same whenever the public good may require it; but the paramount allegiance of every citizen is due to the Federal Government, and the people of this State have no power to dissolve its connection therewith.”
These organic declarations recognize and preserve the ancient principle of the common law that the welfare of the people is the supreme law, as expressed in the Latin *336maxim, “Salus populi est su/prema lex.” “The right to alter or amend the laws whenever the public good may require it” is emphasized by the significant declaration of Section 24, Declaration of Rights, State Constitution, that “This enunciation of rights shall not be construed to impair or deny others retained by the people.” Under these express organic provisions, the lawmaking power of the people, vested by Article III of the Constitution in the Legislature, may enact any law “the public good may require,” that is not inevitably in positive conflict with some controlling provision of the State or Federal Constitution.
The cited State and Federal decisions sustain this Act.
West, J., concurs.